   Case 1:21-cr-02003-SMJ          ECF No. 16       filed 01/22/21     PageID.43 Page 1 of 1

      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke
                                         Yakima

 USA v. LAVANDER YAHTIN                              Case No. 1:21-CR-2003-SMJ-1

                                  Yakima Video Conference
                      The Defendant agreed to appear via video conference.

 Detention Hearing:                                                                     01/22/2021


 ☒ Pam Howard, Courtroom Deputy [Y]                 ☒ Matthew Stone, US Atty (video)
                                                    ☒ Ulvar Klein, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial             ☒ Interpreter NOT REQUIRED
   Services (tele)
 ☒ Defendant present ☒ in custody USM               ☐ Defendant not present / failed to appear
   appearing by video from Yakima County Jail

 ☒ Defendant continued detained                     ☐ Conditions of Release imposed
                                                    ☐ 199C Advice of Penalties/Sanctions

                                            REMARKS
         Due the current COVID-19 public health crises, all parties including Defendant, appeared by
video or teleconference.
         USA argued why the Court should detain the Defendant and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.
         Court colloquy with USA regarding if Defendant’s sister still works at the Wolf Den or resides
with Defendant. USA does not know that information.
         Defense counsel argued why the Defendant should be released. Defendant proposes conditions of
release.
         Court colloquy with Defense regarding if Defendant has alternative residences further distance
from the Wolf Den. Defense does not have an alternative at this time.
         USA presents reply argument.


       The Court ordered:
           1. USA’s Motion for Detention is granted; subject to right to return before the Court should
              circumstances change.
           2. That there is no combination of conditions to assure that Defendant is not a danger to the
              community.
           3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/Y-102             Time: 10:26 a.m. – 10:44 a.m.                                Page 1
